Cite as 2016 Ark. App. 317


                    ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                         No. CV-15-989



                                                    Opinion Delivered   June 8, 2016
THOMAS JONES AND OLLYE MAE
ROBINSON JONES                                      APPEAL FROM THE JEFFERSON
                   APPELLANTS                       COUNTY CIRCUIT COURT
V.                                                  [NO. 35DR-07-129]

KIMBERLY MILLER AND GERALD                          HONORABLE DONALD EUGENE
ROBINSON, SHERIFF OF JEFFERSON                      BISHOP, JUDGE
COUNTY, ARKANSAS
                       APPELLEES                    AFFIRMED


                                LARRY D. VAUGHT, Judge

       Appellants Thomas Jones and Ollye Mae Robinson Jones (the Joneses) appeal the

order entered by the Jefferson County Circuit Court dismissing, with prejudice, their petition

for replevin filed against appellees Kimberly Miller and Jefferson County Sheriff Gerald

Robinson. The trial court’s order found that the petition was barred by the doctrines of law

of the case, res judicata, and collateral estoppel; that the Joneses lacked standing; and that the

petition failed to state a cause upon which relief could be granted. On appeal, the Joneses

contend that the trial court erred in finding that res judicata and collateral estoppel bar their

claim. Because the Joneses challenge only two of the five independent grounds supporting the

trial court’s order, we summarily affirm.

       Thomas and Kimberly were divorced by decree in October 2007. In March 2008, the

trial court entered a supplemental decree and final order that, among other things, awarded

Kimberly a $20,687.75 judgment against Thomas. After the sale of real property contemplated
                                  Cite as 2016 Ark. App. 317

in the supplemental decree, the judgment was reduced to $20,187.75. The Jefferson County

Circuit Clerk issued a writ of execution on October 27, 2011, directing Sheriff Robinson to

take possession of four vehicles owned by Thomas.

       In November 2011, Ollye Mae1 filed a motion to intervene, claiming that she had an

ownership interest in three of the vehicles subject to the writ of execution. The court

suspended the enforcement of the writ, and two hearings were held on her motion to

intervene. Thereafter, in April 2013, the trial court entered an order denying Ollye Mae’s

motion to intervene with respect to one of the vehicles; lifting the stay of the writ of execution;

ordering the sheriff to proceed with seizing the four vehicles; and enjoining each party from

disposing of or removing from the court’s jurisdiction any of the vehicles. Ollye Mae timely

appealed from this order to our court, arguing that she was the owner of the vehicles, that her

property had been taken without adequate compensation, and that Kimberly had become

unjustly enriched. Robinson v. Miller, 2014 Ark. App. 144. Due to briefing deficiencies in the

abstract and addendum, we ordered rebriefing, warning Ollye Mae that the failure to file a

compliant brief may result in affirmance. Id. at 4.

       Ollye Mae refiled her brief with our court; however, she made minimal changes and

failed to correct all the examples of deficiencies. As such, in an opinion dated October 8, 2014,

we affirmed the trial court’s order based on noncompliance with Ark. Sup. Ct. R. 4-2. Robinson

v. Miller, 2014 Ark. App. 539, at 2. We denied Ollye Mae’s petition for rehearing on November

19, 2014.




       1   At this time, Ollye Mae was not married to Thomas.
                                                2
                                  Cite as 2016 Ark. App. 317

       On March 25, 2015, Ollye Mae and Thomas 2 filed a petition for replevin seeking

possession of the four vehicles. They contend that the judgment Thomas owed Kimberly was

satisfied by the conveyance of real property to her; therefore, the four vehicles had been

wrongfully taken from them. On July 31, 2015, the trial court entered an order dismissing,

with prejudice, the Joneses’ replevin petition. The trial court’s order found that the petition

was barred by the doctrines of the law of the case, res judicata, and collateral estoppel; that the

Joneses lacked standing; and that the petition failed to state a cause upon which relief can be

granted. The Joneses timely appealed from the order dismissing their replevin petition with

prejudice.

       On appeal, the Joneses address only two of the five grounds given by the trial court in

reaching its decision to dismiss the petition for replevin. They challenge the trial court’s

findings that res judicata and collateral estoppel bar their claim, but they do not challenge the

trial court’s findings that the law of the case, the lack of standing, and the failure to state a

claim also bar their claim. Where the trial court bases its decision on two or more independent

grounds and appellant challenges fewer than all of the grounds, the appellate court will affirm

without addressing either. Coleman v. Regions Bank, 364 Ark. 59, 64, 216 S.W.3d 569, 573 (2005)

(citing Pugh v. State, 351 Ark. 5, 89 S.W.3d 909 (2002); Pearrow v. Feagin, 300 Ark. 274, 778
S.W.2d 941 (1989)). Consequently, the Joneses’ arguments cannot be examined because they

did not challenge the other three independent grounds that the trial court relied on in making

its decision to dismiss their petition for replevin. Accordingly, we summarily affirm.




       2   Ollye Mae and Thomas are now married.
                                                3
                                Cite as 2016 Ark. App. 317

      Affirmed.

      VIRDEN and HOOFMAN, JJ., agree.

      Thomas T. Jones, pro se appellant.

      Ollye Mae Robinson-Jones, pro se appellant.

      McKissic & Associates, PLLC, by: Jackie B. Harris, for appellee Gerald Robinson, Sheriff,

Jefferson County, Arkansas.




                                               4